Per Curiam.
The appellants, with others, were prosecuted for an assault and battery upon one Hunt. Verdict of guilty, and fine of 5 dollars each against appellants. Motions for a new trial and in arrest, overruled.
There is, in the record, a large mass of testimony; but as the bill of exceptions does not profess to contain all the evidence given on the trial, several of the errors (which might otherwise have been important), assigned upon the record, cannot, therefore, be considered.
Upon the errors that we can notice, the first question is, upon the sufficiency of the information. It is said that it should contain a specific allegation that the prosecution is carried on in the name of the state, and that it should conclude with the words “ contrary to the form of the statute.”
The first branch of the objection is answered by the decision in the case of Cronkhite v. The State, 11 Ind. R. 307; and the second, by the provision of the statute, 2 R. S. p. 368, § 61.
The judgment is affirmed with costs.